Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17, 2019 and February 6 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a method and a product; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of validating an identity.  
Using claim 13 as a representative example that is applicable to claims 1 and 19, the abstract idea is defined by the elements of:
receive a request for a new online account for accessing data stored in an enterprise system; determine an identity associated with the request; determine a risk score for the request, wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request; determine validation steps based on the risk score; and execute the validation steps

The above limitations are reciting a process that can be performed mentally and that constitutes a mental process type of abstract idea (in view of the 2019 PEG). The claimed process of validating an identity can be performed in the human mind. The above noted limitations that are considered to be defining the abstract idea are fully capable of being done mentally as far as a parson can receive a request for new account and manually (mentally) execute the validation steps based on the risk score. The claimed concept that is defined by the above noted claim limitations is facilitating identity verification, which falls into the category of being a method of organizing human activities per the 2019 PEG.
For claim 1, the additional element of the claim is a computer device configured to execute the steps that define the abstract idea.
For claim 13, the additional elements claimed are the computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to execute the steps that define the abstract idea.
For the claim 19, the additional elements are considered to be a computer readable memory and computer readable storage medium that cause a processor to perform the steps that define the abstract idea.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer device for facilitating identity verification (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed computer device is broadly recited and amounts to reciting a scope that includes generic computer technology. This is indicative of the fact that directed to the abstract idea identified by the examiner. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer device to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 2, wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request is a further embellishment of the same abstract idea that was found in claim 1. The claimed step/function(s) can be mentally performed by people. There reference to the verifier module has been treated in the same manner as claim 1, to which the applicant is referred. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f). 
For claim 3, wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity is a further recitation of claim 2, to which applicant is referred. The claimed steps/function(s) can be performed mentally. This does not provide for integration into a practical application at the 2nd prong and does not provide significantly more at step 2B, see MPEP 2106.05(f). 
For claim 4, wherein: the validation steps comprise challenge questions; and the executing the validation steps comprises presenting the challenge questions to a claimant who made the request is a further embellishment of the same abstract idea found in claim 1. Presenting challenge questions is 
For claim 5, wherein the determining the validation steps comprises determining a number of the challenge questions to present to the claimant is the same abstract idea as claim 4. The claimed step/function(s) is just linking the execution of the abstract idea to computers. Nothing is claimed that provides a practical application or significantly more. 
For claim 6, wherein the challenge questions are determined based on the data stored in the enterprise system is the same abstract idea as claim 4. Determining challenge question based on data stored in the enterprise system is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 7, wherein the challenge questions are determined based on other data stored in another enterprise system, the other data being associated with the determined identity is a further embellishment of the same abstract idea found in claim 4. Determining challenge question based on other data stored in another enterprise system is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 8, optimize algorithms used in determining the challenge questions is a further embellishment of the same abstract idea found in claim 4.  The additional element of the claim is machine learning configured to execute the steps that define the same abstract idea as claim 4. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to machine learning (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed computer device is broadly recited and amounts to reciting a scope that includes generic 
For claim 9, determining the validation steps have been satisfied; and sending instructions to create the new online account based on the determining the validation steps have been satisfied is a further embellishment of claim 1. Sending instructions is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
For claim 10, determining a new risk score after the new online account has been created; determining the new risk score is greater than the risk score; determining new validation steps based on the new risk score; and executing the new validation steps is the same abstract idea of claim 9. Determining a new risk score represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
For claim 11, determining the validation steps have not been satisfied; and performing additional validation steps based on the determining the validation steps have not been satisfied is a further embellishment of the same abstract idea of claim 1. Performing additional validation steps is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
determining the additional validation steps have not been satisfied; and performing external validation comprising at least one selected from the group consisting of: a credit rating bureau; and a blockchain identification service is a further recitation of the same abstract idea as claim 11. The claimed step/function(s) is linking the execution of the abstract idea to computers and does not provide a practical application for significantly more. 
For claims 14 and 20, wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity is a further embellishment of the same abstract idea in claims 13 and 19 respectively. A person can mentally select risk criteria from a group as claimed. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
For claim 15, wherein: the validation steps comprise challenge questions; the determining the validation steps comprises determining a number of the challenge questions to present to a claimant who made the request; and the executing the validation steps comprises presenting the challenge questions to the claimant is a further recitation of the same abstract idea as claim 13, to which applicant is referred. Determining the validation steps is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more.
For claim 16,  wherein the challenge questions are determined based on at least one selected from the group consisting of: the data stored in the enterprise system; and other data stored in another enterprise system, the other data being associated with the determined identity is a further embellishment of the same abstract idea found in claim 15. Determining challenge question based on the data stored in the enterprise system and other data stored in another enterprise system is merely instructing one to practice the invention using computers. This is just linking the execution of the 
For claim 17, optimize algorithms used in determining the challenge questions is a further embellishment of the same abstract idea found in claim 15.  The additional element of the claim is machine learning configured to execute the steps that define the same abstract idea as claim 15. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to machine learning (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed computer device is broadly recited and amounts to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using machine learning to optimize algorithms is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a generically recited machine learning technology to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  
For claim 18, wherein the program instructions cause the computer device to: determine a new risk score after the new online account has been created; determine the new risk score is greater than the risk score; determine new validation steps based on the new risk score; and execute the new validation steps is the same abstract idea of claim 13. Determining a new risk score represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2019/0251234 A1).
Regarding claim 1:
Liu discloses:
A method, comprising: 
receiving, by a computer device, a request for a new online account for accessing data stored in an enterprise system {Examiner interprets “a new online account” as a new transaction account; See at least paragraph [0031] A fraud initiating request is generated during new transaction account on-boarding}; 
determining, by the computer device, an identity associated with the request {See at least paragraph [0025] Data verification module verifies identity-based data; [0031] The fraud initiating request includes identity-based data}; 
determining, by the computer device, a risk score for the request {Examiner interprets “risk score” as risk fraud level; See at least paragraph [0035] Fraud risk level calculated based on verified identity-based data, the credit risk assessment, and/or the CBO assessment. The fraud risk level may 
determining, by the computer device, validation steps based on the risk score {Examiner considers “validation steps” as encompassing authentication challenges; See at least paragraph [0036] Transmitting an authentication challenge based on the fraud risk level}; and 
executing, by the computer device, the validation steps {See at least paragraph [0037] Authentication challenge type may comprise any type of data that can be used to verify the applicant; [0040] Transmitting one or more authentication challenges according to the eligible challenge delivery channels. The applicant may select at least one of the authentication challenges and input a response based on the authentication challenge}.
Regarding claim 2:
 The method of claim 1, wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request {See at least paragraph [0035] Calculate the fraud risk level based on the verified identity-based data, the credit risk assessment, and/or the CBO assessment}.
Regarding claim 3:
The method of claim 2, wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity {See at least paragraph [0035] Calculate the fraud risk level based on application statistics. Application statistics can include the velocity of fraud initiating requests having similar data and attributes (e.g., the same name, address, etc.)}.
Regarding claim 4:


Regarding claim 5:
The method of claim 4, wherein the determining the validation steps comprises determining a number of the challenge questions to present to the claimant {See at least paragraph [0040] Claim-based identity service may transmit one or more authentication challenges according to the eligible challenge delivery channels}.
Regarding claim 6:
The method of claim 4, wherein the challenge questions are determined based on the data stored in the enterprise system {See at least paragraph [0040] Claim-based identity service may generate one or more authentication challenges based on the verified identity-based data}.
Regarding claim 7:
 The method of claim 4, wherein the challenge questions are determined based on other data stored in another enterprise system, the other data being associated with the determined identity {See at least paragraph [0033] credit and fraud decisioning engine may query a consumer credit reporting agency, vendor, database, or system that provides information regarding consumers and businesses}.
Regarding claim 8:
The method of claim 4, further comprising using machine learning to optimize algorithms used in determining the challenge questions {See at least paragraph [0029] Analytics module 160 may use machine learning and data analytics modules to analyze the fraud initiating request, the fraud 
Regarding claim 9:
The method of claim 1, further comprising: determining the validation steps have been satisfied; and sending instructions to create the new online account based on the determining the validation steps have been satisfied {See at least paragraph [0043] When the fraud initiating request relates to a new transaction account on-boarding, in response to the fraud initiating request being complete, the transaction account may be opened and membership may be granted or transaction account data may be displayed or transmitted}.
Regarding claim 11:
The method of claim 1, further comprising: determining the validation steps have not been satisfied; and performing additional validation steps based on the determining the validation steps have not been satisfied {See at least paragraph [0043] In response to the authentication outcome failing,  transmitting a manual fraud review request. While the fraud initiating request is pending, the applicant may be manually called to discuss the application and to verify information regarding the applicant}.
Regarding claim 12:
The method of claim 11, further comprising: determining the additional validation steps have not been satisfied; and performing external validation comprising at least one selected from the group consisting of: a credit rating bureau; and a blockchain identification service {See at least paragraph [0034] In various embodiments, credit and fraud decisioning engine, via risk assessment module, may also query external data sources and vendors to perform credit risk assessments (e.g., credit reports)}.
Regarding claim 13 and 19:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable 
determine an identity associated with the request {See at least paragraph [0025] Data verification module verifies identity-based data; [0031] The fraud initiating request includes identity-based data};
determine a risk score for the request, wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request {Examiner interprets “risk score” as risk fraud level; See at least paragraph [0035] Fraud risk level calculated based on verified identity-based data, the credit risk assessment, and/or the CBO assessment. The fraud risk level may have a score where a high score corresponds to a high risk of fraud and a low score corresponds to a low risk of fraud}; 
determine validation steps based on the risk score {Examiner considers “validation steps” as encompassing authentication challenges; See at least paragraph [0036] Transmitting an authentication challenge based on the fraud risk level}; and 
execute the validation steps {See at least paragraph [0037] Authentication challenge type may comprise any type of data that can be used to verify the applicant; [0040] Transmitting one or more authentication challenges according to the eligible challenge delivery channels. The applicant may select at least one of the authentication challenges and input a response based on the authentication challenge}..
Regarding claims 14 and 20:
The computer program product of claim 13, wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a 
Regarding claim 15:
The computer program product of claim 13, wherein: the validation steps comprise challenge questions; the determining the validation steps comprises determining a number of the challenge questions to present to a claimant who made the request; and the executing the validation steps comprises presenting the challenge questions to the claimant {Examiner interprets “claimant” as the applicant; See at least paragraph [0036] authentication challenge may comprise a prompt to the applicant to answer a question (e.g., the authentication challenge); [0040] Claim-based identity service may generate one or more authentication challenges based on the verified identity-based data. The applicant, via user terminal 125, may select at least one of the authentication challenges}.
Regarding claim 16:
The computer program product of claim 15, wherein the challenge questions are determined based on at least one selected from the group consisting of: the data stored in the enterprise system; and other data stored in another enterprise system, the other data being associated with the determined identity {See at least paragraph [0040] Claim-based identity service may generate one or more authentication challenges based on the verified identity-based data}.
Regarding claim 17:
The computer program product of claim 15, wherein the program instructions cause the computer device to use machine learning to optimize algorithms used in determining the challenge questions {See at least paragraph [0029] Analytics module 160 may use machine learning and data analytics modules to analyze the fraud initiating request, the fraud authentication challenge, the fraud .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0251234 A1) in view of Golan et al. (US 20050097320 A1).
Regarding claim 10:
Liu discloses the method of claim 9, further comprising: determining a new risk score after the new online account has been created {See at least paragraph [0035] Fraud risk level calculated based on identity-based data. The fraud risk level may have a score where a high score corresponds to a high risk of fraud and a low score corresponds to a low risk of fraud. The fraud initiating request is from a preexisting transaction account holder}; 

Liu does not disclose determining the new risk score is greater than the risk score; determining new validation steps based on the new risk score; and executing the new validation steps.
Golan discloses determining the new risk score is greater than the risk score; determining new validation steps based on the new risk score; and executing the new validation steps {See at least paragraph [0048] In one embodiment of the invention, a transaction provider may implement a certain level of authentication that applies to all transactions, and then only for transactions whose risk has been determined to be different from a certain threshold or risk level, require a different level of authentication. An online banking service, which requires all users to submit a user name and password in order to access or use the service, however, upon determination that the access or use of the service involve greater risk, the user performing such transaction would be required to perform an additional authentication step}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu the ability to compare a new risk score with the risk score in a similar manner to that of Golan in order to make it only more difficult for suspected fraud or risky operations to use its services, as taught by Golan [0056].
Regarding claim 18:
The computer program product of claim 13, wherein the program instructions cause the computer device to: determine a new risk score after the new online account has been created; determine the new risk score is greater than the risk score; determine new validation steps based on the new risk score; and execute the new validation steps.
Liu discloses the computer program product of claim 13,  wherein the program instructions cause the computer device to: determine a new risk score after the new online account has been created {See at least paragraph [0035] Fraud risk level calculated based on identity-based data. The 
Liu does not disclose determining the new risk score is greater than the risk score; determine new validation steps based on the new risk score; and executing the new validation steps.
Golan discloses determining the new risk score is greater than the risk score determine new validation steps based on the new risk score; and executing the new validation steps {See at least paragraph [0048] In one embodiment of the invention, a Transaction provider may implement a certain level of authentication that applies to all transactions, and then only for transactions whose risk has been determined to be different from a certain threshold or risk level, require a different level of authentication. An online banking service, which requires all users to submit a user name and password in order to access or use the service, however, upon determination that the access or use of the service involve greater risk, the user performing such transaction would be required to perform an additional authentication step}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu the ability to compare a new risk score with the risk score in a similar manner to that of Golan in order to make it only more difficult for suspected fraud or risky operations to use its services, as taught by Golan [0056].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Sarkaret al. (US 20160253486 A1) discloses user authentication for access of a user to resources.
Patel et al. (US 20190230092 A1) discloses the generation and management of decentralized identifiers of an entity.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.H./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687